Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 1 of 9 PageID 1




                                                8:20-cv-205
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 2 of 9 PageID 2
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 3 of 9 PageID 3
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 4 of 9 PageID 4
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 5 of 9 PageID 5
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 6 of 9 PageID 6
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 7 of 9 PageID 7
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 8 of 9 PageID 8
Case 8:20-cv-00205 Document 1 Filed 01/27/20 Page 9 of 9 PageID 9
